One of the most effective means of ascertaining the legislative intent in the adoption of a new statute is to consider it with reference to the state of the law before its adoption, and particularly with reference to previous legislation on the same subject. Prior to the adoption of the present Public Utilities act, in 1921, the commission had authority to hold meetings "at any place within the State." In the new Public Utilities act of 1921 it was provided that all hearings by the commission "shall be held within the county in which the subject matter of the hearing is situated, or if the subject matter of the hearing is situated in more than one county, then at a place or places designated by the commission, or agreed upon by the parties in interest, within one or more such counties, or at the place which in the judgment of the commission shall be most convenient to the parties to be heard." When the legislature adopted the new act and fixed the place of the hearing with reference to situs of the subject matter of the hearing it definitely expressed its judgment that the hearings should not be held "at any place within the State" designated by the commission. It is an elementary rule of statutory interpretation that a statute should be so construed, if possible, as to give meaning to every word, clause and sentence. (Wells Bros. Co. v. Industrial Com. 285 Ill. 647;Crozer v. People, 206 id. 464.) The purpose of construing an ambiguous statute is to ascertain and give effect to the intention of the *Page 225 
legislature, and to that end the whole act, the law existing prior to its passage, any changes made in the law by the act, and the apparent motive for making such changes, will be weighed and considered. (City of Rockford v. Schultz, 296 Ill. 254;  People v. Chicago, Burlington and Quincy Railroad Co.
290 id. 327; People v. Commissioners of Highways, 270 id. 141; Soby v. People, 134 id. 66; Stribling v. Prettyman, 57 id. 371.) Why did the legislature by the act of 1921 fix the place where the commission must conduct its hearings? What was the purpose of the change made by the legislature? Certainly it did not use the specific language for no purpose at all. It is a matter of common knowledge that the Public Utilities act was an issue in the campaign for the elction of a Governor in 1920. One of the charges made against the act was that it denied to the people of the municipalities of the State home rule in the regulation of public utilities. Those holding this view were successful at the polls, and it is reasonable to conclude that the act of 1921 was passed for the purpose of compelling the commission to conduct its hearings in the county in which the subject matter of the hearing is situated, so that the people directly affected by a change in rate or service might conveniently appear before the commission and present their views. Instead of giving effect to the language used by the legislature the court has stricken out of the statute the two clauses which fix the place of the hearing and has imputed to the legislature an intent which it said, as plainly as the English language could say it, it did not have. Where there is in the same statute a particular enactment and also a general one, which in its most comprehensive sense would include what is embraced in the former, the particular enactment must be operative and the general enactment must be taken to affect only such cases within its general language as are not within the provisions of the particular enactment. (Deneen v.Unverzagt, 225 Ill. 378; Dodge v. City of Chicago, 201 id. 68;People v. Kipley, *Page 226 
171 id. 44; Chicago and Northwestern Railway Co. v. City ofChicago, 148 id. 141.) In such cases the particular provision must be treated as an exception to the general provision. (Natural Products Co. v. County of DuPage, 314 Ill. 74; Dahnke
v. People, 168 id. 102.) It follows that where an act in one set of provisions gives specific and precise directions to do a particular thing, and in another set authorizes in general terms the doing of that which in the broad sense of the words used in the latter would cover the particular act required by the former, the more general provisions cannot be deemed to include the matters embraced in the more specific ones. (People
v. Rose, 166 Ill. 422.) Under these rules of statutory interpretation, which are founded on logic and the common understanding of language, and which have no exceptions of which we are aware, the provision of the statute under consideration would read: "All hearings before the commission, or any commissioner or assistant commissioner, shall be held at the place which, in the judgment of the commission, shall be most convenient to the parties to be heard, except that the hearing shall be held within the county within which the subject matter of the hearing is situated, or if the subject matter of the hearing is situated in more than one county, then at a place or places designated by the commission or agreed upon by the parties in interest." This gives meaning to every word and clause of the sentence and clearly expresses the intention of the legislature.
The subject matter of the hearing here involved is the rate charged for the transportation of coal between two points situated in Vermilion county. By the principle of expressiounius est exclusio alterius the commission is prohibited from conducting the hearing in this case in Cook county or in any county other than Vermilion. The power of the commission to conduct this hearing did not exist until it was granted by the act creating the commission, and, the place for conducting the hearing having been fixed by *Page 227 
the enabling statute, it cannot be lawfully conducted in any other place. The statute creating the commission is the measure of the power given to the commission. (Public Utilities Com. v.Illinois Central Railroad Co. 274 Ill. 36; State v. Chicago,Milwaukee and St. Paul Railway Co. 16 S.D. 517, 94 N.W. 406;Board of Railroad Comrs. v. Oregon Railway and NavigationCo. 17 Ore. 65, 19 P. 702.) It is for the legislature to say what authority the commission shall possess and in what manner it shall exercise the granted authority.